Citation Nr: 0217976	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  01-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.

This case came to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran is not a veteran of combat and does not 
have PTSD.

2.  The veteran was first diagnosed with bipolar disorder 
many years after service discharge, and bipolar disorder 
is not related to military service.


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2002).

2.  An acquired psychiatric disorder, to include bipolar 
disorder, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to 
assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at 
issue.

The veteran submitted his Application for Compensation or 
Pension in March 1999 and it is substantially complete.  
There is no issue as to provision of a form or 
instructions for applying.  38 U.S.C.A. § 5102(a) (West 
Supp. 2002); 38 C.F.R. § 3.150(a) (2002).  The application 
was sufficiently complete to permit VA to proceed with the 
claim.  38 U.S.C.A. § 5102(b); 38 C.F.R. § 3.159(a)(3).

VA must also provide the claimant and the claimant's 
representative notice of required information and evidence 
not previously provided that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

By letter dated in December 1999, the RO requested that 
the veteran furnish specific details of any claimed 
inservice stressors, information necessary to substantiate 
his claim for PTSD.  The veteran did not respond to that 
request for information.  In an October 2001 statement, 
the veteran requested that the RO obtain medical records 
from the Knoxville, Tennessee VA clinic.  In his October 
2001 notice of disagreement, the veteran indicated that 
treatment records could be obtained at the Johnson City VA 
hospital.  The RO obtained additional VA treatment records 
dated in April 2001.  In a November 2001 letter, the RO 
told the veteran what was needed from him and what VA 
would get for him.  The RO issued a statement of the case 
(SOC) in November 2001, in which the veteran was advised 
of the provisions of the VCAA and, in particular, notified 
him of which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary.  The veteran has not identified any 
additional pertinent evidence which could be obtained with 
regard to his claims.  VA has satisfied the duty to tell 
the veteran what information and evidence is needed to 
substantiate his claims and what evidence he must provide 
and what VA will obtain or request on his behalf.

By rating action in April 2001, the veteran's claims were 
denied.  The SOC was issued in November 2001.  The rating 
decision and the SOC together listed the evidence 
considered, the legal criteria for evaluating the claims, 
an analysis of the facts as applied to the applicable law, 
regulations and criteria, and informed the appellant of 
the information and evidence necessary to substantiate the 
claims.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1-3) (2002).  As noted above, the RO has 
obtained the veteran's VA treatment records.  The veteran 
has not identified any additional VA or private treatment 
records with regard to his claim.  The veteran has failed 
to submit a statement regarding any claimed stressors in 
connection with his PTSD claim and there is no further 
evidentiary development that can be done with regard to 
that claim.  There is no reasonable possibility further 
assistance might substantiate the claims.  See 38 U.S.C.A. 
§ 5103A(2) (West Supp. 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran was afforded a VA 
examination in December 1999.  He has requested a PTSD 
examination.  Such an examination is not necessary to make 
a decision on this claim, because there is no evidence the 
veteran has been diagnosed to have PTSD, and, even if such 
a diagnosis were of record, the veteran has utterly failed 
to provide any information regarding possible stressors.  
Such information is critical to the claim and it is not 
within VA's power to provide it.  The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (affirmed on reconsideration, 
1 Vet. App. 406 (1991).  

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA in the November 2001 SOC.  Although 
the RO did not cite specifically to the implementing 
regulations, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The requirements 
of the law and regulations have been substantially met and 
the Board may proceed to consider the merits of the 
appeal. 



II.  Factual Background.

The service medical records are negative for complaints, 
findings or a diagnosis of PTSD or bipolar disorder during 
active service.  On separation examination in January 
1970, the examiner noted a history of worry since December 
1969, due to family problems, and that the veteran had 
been seen by mental hygiene clinic.  Psychiatric 
examination was normal.

The veteran's service personnel records indicate that he 
was stationed in Thailand from September 1966 to September 
1967 and that his duty titles were clerk typist and 
administrative specialist.  There is no evidence in the 
service personnel records that the veteran engaged in 
combat.  

VA domiciliary records dated from December 1998 to May 
1999 show that the veteran was admitted to the substance 
abuse program.  He reported that he served in Vietnam and 
identified having light combat exposure.  Those records 
show only diagnoses of rule out PTSD, without showing a 
diagnosis of PTSD.  Those records also show diagnosis of 
bipolar disorder.  

On VA general medical examination in December 1999, the 
veteran reported a history of bipolar disorder.  The 
diagnoses included bipolar disorder.


III.  Service connection for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  See Zarycki v. 
Brown, 6 Vet. App. 91, 97 (1993). 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 1991).

After a full review of the record, the Board concludes 
that service connection for PTSD is not warranted.  There 
is no medical evidence of record of a current diagnosis of 
PTSD.  The VA domiciliary records show only a diagnosis of 
rule out PTSD.  The veteran has not submitted any evidence 
to support the claim, to include any statement of 
contended stressors occurring in service.  The only 
evidence in support of his claim is the veteran's own 
assertion.  This assertion is not supported by the medical 
evidence.  It is well established that lay persons cannot 
provide competent testimony when an expert opinion is 
required, and medical diagnosis requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, Congress has specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability, and in the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Since there is no diagnosis of PTSD, the 
preponderance of the evidence is against the claim, and 
entitlement to service connection for PTSD is not 
warranted.


IV.  Service connection for an acquired psychiatric 
disorder, to include bipolar disorder

Under applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The service medical records do not show a diagnosis of 
bipolar disorder during active service.  While there is a 
notation of a history of depression on separation 
examination, the psychiatric evaluation was normal at the 
time of separation from active service.  The VA treatment 
records show that the earliest diagnosis of bipolar 
disorder was in 1998, 28 years after separation from 
active service.  Those records do not associate the 
veteran's bipolar disorder with service.  The December 
1999 VA examination report shows a diagnosis of bipolar 
disorder.  The examiner did not associate the veteran's 
bipolar disorder with his active service.  

While the veteran contends that bipolar disorder is due to 
his service, his lay status prevents him from providing 
medical evidence attributing bipolar disorder to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Although the VA examination report shows a diagnosis of 
bipolar disorder, that diagnosis was not linked with 
service, nor is there medical evidence of bipolar disorder 
until many years after service.  Based on the foregoing, 
the preponderance of the evidence is against the claim, 
and service connection for bipolar disorder is denied.



ORDER

Service connection for PTSD and bipolar disorder is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

